Citation Nr: 0941157	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  04-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right hip 
disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to an initial compensable evaluation for 
hemorrhoids effective from August 20, 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to January 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 and January 2007 RO 
decisions.  In July 2009, a hearing was held at the RO before 
the undersigned.  The record was held open for 30 days 
following that hearing and the Veteran thereafter provided VA 
with additional evidence.  The Veteran, at his personal 
hearing, waived agency of original jurisdiction of this 
evidence.  Therefore, a remand for such a review is not 
required. 

The issue of a compensable evaluation for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
is against finding that a back disability, hypertension, or a 
right hip disability was present in-service, arthritis of the 
back or right hip and/or hypertension manifested itself to a 
compensable degree in the first post-service year, or that 
current back disability, hypertension, or right hip 
disability is related to service.

2.  The preponderance of the competent and credible evidence 
is against finding that the Veteran's service involved duty 
or visitation in the Republic of Vietnam or that he was 
exposed to herbicides during his service in Thailand.  

3.  The preponderance of the competent and credible evidence 
is against finding that diabetes mellitus was present in 
service, diabetes mellitus manifested itself to a compensable 
degree in the first post-service year, or that current 
diabetes mellitus is related to service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the Veteran's active service nor may arthritis of the back be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2009).  

2.  A right hip disability was not incurred in or aggravated 
by the Veteran's active service nor may arthritis of the 
right hip be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active service nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  Diabetes mellitus was not incurred in or aggravated by 
the Veteran's active service nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds there is no issue as to providing 
an appropriate application form or completeness of the 
application.  

Next, the Board finds that written notice provided in 
September 2003, prior to the February 2004 rating decision, 
along with the notice provided in September 2004, September 
2005, March 2006, October 2006, September 2007, and June 
2008, fulfills the provisions of 38 U.S.C.A. § 5103(a) 
including notice in accordance with the United States Court 
of Appeals for Veterans Claims (Court) holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the Veteran was 
not provided Dingess notice until after the initial 
adjudication of the claim, providing him with this notice in 
March 2008, followed by a readjudication of the claim in the 
July 2008 supplemental statement of the case, "cures" any 
timing problem associated with the lack of notice prior to 
the initial adjudication.  Mayfield v. Nicholson, 
20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 
444 F.3d at 1333-34.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service medical records including all of the claimant's 
records from Dr. Ronald Steward, Dr. Barbara Smythe, and Dr. 
Robert Hunnicutt.  Moreover, in May 2008 and July 2008, the 
Veteran notified VA that he had no other evidence to file in 
support of his claims.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007) (if the claimant informs VA that 
there is no further evidence to submit after VA provided a 
content-compliant VCAA notice, the failure by VA to conduct a 
subsequent readjudication is not prejudicial).  The record 
also shows that the Veteran had an opportunity to testify at 
two personal hearings during the pendency of his appeal.  

As to the treatment records the Veteran reported where on 
file with Tinker and Carswell Air Force Bases, in July 2005 
and in June 2006 the National Personnel Records Center (NPRC) 
notified the RO that a search of these facilities failed to 
uncover any records of the claimant.  In October 2006, the 
Veteran was notified by the RO as to the unavailability of 
these records.  Therefore, VA adjudication of the appeal may 
go forward without these records.

Next, the Board notes that the record shows that the Veteran 
was in receipt of Social Security Administration (SSA) 
disability benefits since December 1995.  While neither a 
request for these record nor the records themselves are found 
in the claims files, the Board finds that a remand to request 
them is not required given the SSA's policy of destroying 
these records by the time the claimant reaches 72 years of 
age and the fact that the appellant on his last birthday was 
73 years old.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the "'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a claim 
. . . [and] this duty is limited to specifically identified 
documents that by their description would be facially 
relevant and material to the claim").  

Lastly, the Board recognizes that the RO did obtain a VA 
opinion as to the origins of the claimed disabilities.  In 
this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the Veteran contends that his back and 
right hip disability were caused by an in-service motor 
scooter accident and/or falling off the wing of an airplane 
and his hypertension and diabetes mellitus were caused by his 
military service including his exposure to Agent Orange.  As 
will be more fully explained below, while service treatment 
records show the Veteran's treatment following a motor 
scooter accident, these record do not show that he injured 
his back and right hip in this accident, they are silent for 
evidence that he fell off the wing of an airplane, and they 
are silent for a diagnosis of hypertension or diabetes 
mellitus.  Moreover, the post-service record does not show 
the Veteran's complaints, diagnoses, or treatment for any of 
the claimed disorders for over a decade following his 
separation from military service.  For these reasons, the 
Board finds that medical opinions are not necessary to decide 
the claims, in that any such opinions could not establish the 
existence of the claimed in-service injury.  See, e.g., 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
veteran's recitation of medical history).

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.  Hence, VA has fulfilled its duty to 
assist the Veteran in the prosecution of his claims and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis, diabetes mellitus, or a cardiovascular disease 
including hypertension manifests to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The applicable criteria provide that a disease associated 
with exposure to certain herbicide agents, listed in 
38 C.F.R. § 3.309 (2009), will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than ones 
listed in 38 C.F.R. § 3.309(a), however, will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2009).  

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2009).  

Pursuant to 38 C.F.R. § 3.309(e), Type II diabetes mellitus 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a Veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Back & Right Hip Disabilities

The Veteran contends that his current right hip and back 
disabilities were due to injuries sustained in service and 
believes that he is entitled to a grant of service connection 
for compensation purposes.  

Concerning the Veteran's contentions, initially he asserted 
that he injured his back and right hip when he fell off an 
aircraft wing.  (See September 2003 statement.)  In his 
notice of disagreement, the Veteran reported that he 
fractured his right hip and right elbow and was treated for 
lower back pains after a motor scooter accident in 1962.  At 
the hearing before the unsigned in July 2009, the Veteran 
testified that he initially injured his back and right hip in 
a motor scooter accident in service in 1962 and that he later 
reinjured his right hip playing football.  He also testified 
that he was treated for right hip and back problems on 
numerous occasions during service, including by VA in 1976, 
and that he has had chronic back and right hip problems ever 
since.  He testified that he was treated by a private doctor 
in the early 1980's, but that those records were destroyed 
many years ago and are unavailable.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized 
that that Board had inherent fact-finding ability.  Id. at 
1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations regarding his symptoms in service.  
Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. 
§ 3.159(a)(2).  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Barr v. Nicholson, 21 Vet. App. 303, 310; 
see also Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  

Based on a review of the evidentiary record, the Board finds 
that the Veteran's assertions regarding alleged back and 
right hip injuries in service are not only unsupported by any 
competent evidence, but are contradicted by the objective 
evidence of record and the Veteran's contemporaneously 
reported history during service.  Contrary to the Veteran's 
assertions, the service treatment records do not show any 
complaints, treatment, abnormalities, or diagnosis referable 
to any back or right hip injuries in service or until many 
years thereafter.  In fact, the Veteran specifically denied 
any history of swollen or painful joints, broken bones, 
arthritis, lameness, or any back problems on Reports of 
Medical History for service examinations in September 1963, 
December 1964, February 1976, and at the time of his 
separation examination in March 1977.  Furthermore, no 
pertinent abnormalities were noted on any of the service 
examinations, including additional reports in April 1970, 
December 1972, and April 1975.  

The service treatment records showed that the Veteran was 
seen for pain on inhalation localized to his back on one 
occasion in April 1960.  At that time, the Veteran did not 
report any specific trauma and said that his symptoms were 
present for about an hour and a half.  No specific findings 
or abnormalities were noted and there were no further 
complaints, treatment, or abnormalities referable any back 
problems during service.  The service records are completely 
silent for any mention of a right hip injury or abnormality.  
The service records showed that the Veteran was treated for 
abrasions on his right forearm and a contusion on his right 
thigh from an accident in May 1962 when his scooter hit loose 
gravel while turning a corner.  When seen on follow-up the 
next day, the Veteran reported some soreness over the 
perinial area with a colorless, watery discharge several 
hours after alcohol and/or carbonated drinks were ingested.  
The dressings were changed and the examiner indicated that 
there were no other signs of complications or other injury, 
and that the Veteran was otherwise asymptomatic.  

Although the Veteran suggested at the hearing before the 
undersigned that not all of his service treatment records 
were in the claims files and that they may have been 
destroyed in the fire at the NPRC in 1972, the Board points 
out that the Veteran was on active duty at the time of the 
fire.  Therefore, his service records would not have been 
stored at that facility and could not have possibly been 
affected by that unfortunate event.  Additionally, the Board 
notes that the service treatment records show treatment for 
assorted maladies at various times throughout his entire 22 
plus years of military service, and include 11 service 
examination reports.  Further, given his current assertions 
that he was treated on numerous occasions for chronic right 
hip and back problems during service, he has not offered any 
explanation as to why he specifically denied any such 
problems on numerous service examinations, including at the 
time of his separation examination in 1977.  The Board finds 
this particularly troubling given his recent testimony that 
he sought medical attention for right hip and back problems 
at a VA facility shortly before he retired from military 
service.  The Board is also troubled by the fact that while 
he now claims to have had chronic back and right hip problems 
throughout his entire military career, he never mentioned any 
such problems when he filed his original claim for VA 
compensation in February 1978, less than one month after 
discharge from service, or until more than two decades later.  
Other than the Veteran's unsubstantiated claim that the some 
of his service treatment records may be missing, the Board 
finds no basis to believe that his military records are 
incomplete.  

While the Veteran contends that he has had chronic right hip 
and back problems ever since the motor scooter accident in 
service and that he was treated by a private doctor beginning 
in the early 1980's, he has not provided VA with any records 
or information which supports his allegations.  Concerning 
his recent allegations that he was treated by VA prior to his 
discharge from service, the Board notes that he specifically 
denied any prior history of a medical examination by a 
government civilian agency on his original application for VA 
compensation in February 1978.  Furthermore, the Veteran 
never mentioned any history of an in-service back or right 
hip injury on any of the private or VA medical records prior 
to the filing of this claim in September 2003.  

Private medical records showed treatment for a post-service 
whiplash injury from an automobile accident in October 1995.  
A report, dated in September 2003, showed that the Veteran 
reported a history of chronic low back pain for two to three 
years and that he wished to file a claim for disability and 
needed a letter.  In a letter, dated in March 2004, a private 
physician, R. W. Hunnicutt, MD, indicated that the Veteran 
was seen for evaluation of chronic right hip pain of gradual 
onset, and that the Veteran denied any history of trauma.  
The record shows that the Veteran underwent right hip 
replacement for degenerative arthritis in April 2004.  In a 
subsequent letter, dated in July 2004, Dr. Hunnicutt stated 
that he was surprised to read the pathology report from the 
Veteran's right hip replacement surgery which showed only 
mild osteoporosis with no evidence of degenerative joint 
disease.  

In a recent letter, received in September 2009, Dr. Hunnicutt 
stated that he reviewed the Veteran's service treatment 
records and opined that the Veteran's current right hip 
trouble was as likely as not related to military service.  He 
noted that the Veteran was in a motor scooter accident in 
service and that he landed on his "back and lower hip."  He 
indicated that the Veteran was not having any problem with 
his back or hip since that time and, therefore, he believed 
that the accident was the likely cause of his hip pain and 
subsequent hip replacement.  

Although the evidentiary record includes numerous private 
medical records showing treatment for various maladies from 
1995 to 2009, there is not a single reference to a history of 
a back or right hip injury in service until the recent letter 
from Dr. Hunnicutt in September 2009.  Except for the 
whiplash injury in October 1995, the private medical records 
do not show any complaints, treatment or abnormalities 
referable to any back problems until 2003, and no mention of 
any right hip problems also until 2003.  

Concerning the private medical opinion, the Board notes that 
while the service treatment records confirmed that the 
Veteran was involved in a motor scooter accident in service, 
the records showed that he sustained no more than superficial 
abrasions and contusions.  Dr. Hunnicutt's assertion that the 
Veteran injured his back and right hip in the accident is not 
supported by any objective evidence in the service treatment 
records, nor did he provide any rational explanation or 
analysis as to the basis for his opinion.  Contrary to his 
unexplained assertion that the Veteran landed on his back and 
right hip, the service records clearly showed that the 
Veteran's only injuries were to his right thigh and right 
forearm and that there was "no other injury."  

The Court has held that a medical opinion is inadequate when 
it is unsupported by any clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1993); see also, Miler v. West. 11 Vet. 
App. 345, 348 (1998), (a bare conclusion, even when reached 
by a health care professional, is not probative without a 
factual predicate in the record.).  In Bloom v. West, 12 Vet. 
App. 185, 187 (1999), the Court held that a medical opinion 
based on speculation, without supporting clinical data or 
other rationale does not provide the required degree of 
medical certainty.  

Concerning the Veteran's testimony, while he is competent to 
relate that he experienced symptoms in service, he is not a 
medical professional competent to offer an opinion as to the 
nature or etiology of any current claimed disability when, as 
in this appeal, the disability is not observable to the naked 
eye.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  

Given the absence of any complaints or objective evidence of 
a back or right hip injury or chronic symptoms in service or 
until more than twenty years thereafter, the Board finds that 
the Veteran's contentions regarding his alleged back and 
right hip injuries and chronic residual problems in service 
are not credible.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

While the Veteran may believe that he has a back and right 
hip disability at present which is related to service, he has 
not presented any competent evidence to support that 
assertion.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Lastly, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 are of no help to the Veteran is 
establishing service connection for back and right hip 
disabilities because the record does not show the Veteran 
being diagnosed with arthritis in the first post-service 
year.

As there is no credible evidence of a back or right hip 
injury or chronic symptomatology in service or until more 
than two decades after service, no credible medical evidence 
of record suggesting a connection between any current back 
and right hip disability and service, and no evidence of 
arthritis within one year of discharge from service, the 
Board finds no basis for a favorable disposition of the 
Veteran's appeal.  Accordingly, the appeal is denied.  



Hypertension

The Veteran contends that he was treated for hypertension on 
numerous occasions and was started on hypertensive medication 
in service, and believes that service connection should be 
established for his cardiovascular disease.  He testified 
that he was treated by a private doctor shortly after 
service, but that those treatment records were no longer 
available.  

The service treatment records showed that the Veteran's blood 
pressure readings during his 22 plus years of military 
service ranged from 108/66 at the time of service enlistment 
in 1955, to 126/88 in December 1972; his blood pressure at 
the time of his separation examination in March 1977 was 
112/66.  The service record also included several 
electrocardiogram (EKG) studies from 1970 to 1977, which 
showed sinus bradycardia in 1970 and 1977, but were otherwise 
within normal limits.  Chest x-ray studies in 1965, 1967, 
1969, 1976, and at the time of his retirement examination in 
1977 were within normal limits.  Moreover, while a November 
1974 service treatment record recorded the Veteran's concerns 
regarding increased blood pressure, examination at that time 
revealed a blood pressure of 130/80 and no diagnosis was 
given.  Further, the Veteran specifically denied any history 
of dizziness or fainting spells, pain or pressure in his 
chest, palpitations or pounding heart, heart trouble, or 
blood pressure problems on Reports of Medical History for 
service examinations in June 1955, April 1959, September 
1963, December 1964, February 1976, and at the time of his 
separation examination in March 1977.  Furthermore, no 
pertinent abnormalities were noted on any of the service 
examinations, including additional reports in April 1970, 
December 1972, and April 1975.  

Additionally, the Veteran made no mention of hypertension or 
any cardiovascular problems on his original claim for VA 
compensation benefits received in February 1978.  The first 
evidence of hypertension was noted in a private medical 
report, dated in March 1996.  At that time, the Veteran was 
noted to have a history of hypertension and hyperlipidemia.  
A private report in October 1995, noted a history of 
hyperlipidemia, but did not indicate any history of 
hypertension.  

While the Veteran may believe that his current hypertension 
is related to service, he has not presented any competent 
medical evidence to support that assertion.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is 
competent to relate that he experienced symptoms in service, 
he is not a medical professional competent to offer an 
opinion as to the nature or etiology of any current claimed 
disability where, as here, the disability is not one 
observable by the naked eye.  See Jandreau v. Nicholson, 492 
F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 
(2002); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

The fact that the record does not reflect that any 
complaints, findings, or diagnosis of hypertension until many 
years after service, weighs against the finding of a nexus 
between any current condition and service.  Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to 
consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

Lastly, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309(a) are of no help to the Veteran is 
establishing service connection for hypertension because the 
record does not show his being diagnosed with hypertension in 
the first post-service year.  Likewise, the presumptions 
found at 38 C.F.R. §§ 3.307, 3.309(e) are of no help to the 
Veteran is establishing service connection hypertension due 
to alleged herbicide exposure because hypertension is not one 
of the specifically enumerated disease processes to which the 
presumption applies.

Inasmuch as there is no evidence of hypertension in service 
or until many years thereafter, and no competent medical 
evidence relating the Veteran's current hypertension to 
service, the Board finds no basis for a favorable disposition 
of the Veteran's appeal.  Accordingly, the appeal is denied.  

Diabetes Mellitus

The Veteran contends that his diabetes mellitus is due to 
exposure to herbicide agents as a result of having been in 
the Republic of Vietnam in 1972.  

Initially, the Board notes that the Veteran does not claim 
nor do the service personnel records show that he served in 
the Republic of Vietnam at any other time during his military 
career.  Rather, the Veteran contends that he spent one night 
in Cam Ranh Bay, the Republic of Vietnam while on a temporary 
duty (TDY) in October 1972.  The Veteran asserts, in essence, 
that because he was in the Republic of Vietnam, he is 
entitled to the presumption of exposure to herbicides, and 
that service connection should be established for diabetes 
mellitus.  

As noted above, the Board is charged with the duty to assess 
the credibility and weight given to evidence.  Madden v. 
Gober, 125 F.3d at 1481 (Fed. Cir. 1997), cert. denied, 523 
U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. at 367 
(2001); Bryan v. West, 13 Vet. App. at 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. at 618 (1992).  However, once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Barr 
v. Nicholson, 21 Vet. App. at 310; Layno v. Brown, 6 Vet. 
App. 465 (1994).  

Regarding the Veteran's contentions that he was in the 
Republic of Vietnam during service, the Board finds that the 
Veteran he is not a credible or reliable historian and that 
he has not provided any persuasive evidence to overcome the 
complete absence of any indication in the official service 
records that he was in the Republic of Vietnam.  

Specifically, at the DRO hearing in February 2008, the 
Veteran testified that he was the ranking avionics specialist 
when he was sent TDY to Philippines in 1972 in support of 
operation Bullet Shot.  Because of the heavy rains during the 
monsoon season, aircraft and personnel, including him self, 
were sent to Taiwan, China to continue operations and finish 
out his 180 day TDY assignment.  Upon completion of his TDY, 
he and several other airmen were loaded on a C-141 aircraft 
for rotation back to the States.  He testified that the plane 
stopped in Cam Ranh Bay for one night, and that they departed 
the Republic of Vietnam the next morning with other Army 
personnel.  The Veteran testified that he received a 
commendation medal for his work.  

However, at the hearing before the undersigned in July 2009, 
the Veteran testified that his duty assignments while on TDY 
in the Philippines included flying ten missions orbiting over 
Cam Ranh Bay, and that on one of the missions, his plane 
landed at the airbase in Cam Ranh Bay, where he spent the 
night and flew out the next day.    

The Veteran's service personnel records showed that he was 
sent TDY to the Philippines and that he received a 
commendation for his work with an air refueling squadron out 
of Clark and Ching Chuan Kang Air Bases from May 5, to 
October 10, 1972.  His performance evaluation report for that 
period and the Citation for his commendation medal showed 
that his duty assignment was that of a line shift supervisor 
responsible for maintaining avionics on all KC-135 aircraft, 
proper training of technicians, and to ensure that all 
aircraft were prepared for launching.  Neither the service 
records nor the Citation even remotely suggest that the 
Veteran was involved in actual flight operations or that he 
flew any missions.  In fact, the records indicated that 
despite severe inclement weather and a shortage of equipment 
and trained personnel, he accomplished his mission admirable 
and was responsible for the launching of over two thousand 
combat support missions during his five months of TDY.  Given 
the reported shortage of trained personnel, test equipment, 
and replacement parts, it is unlikely that the Veteran, as a 
line supervisor, would have flown actual missions.  

The Board has considered the statement from another 
serviceman, received in September 2008, in which the Master 
Sergeant (MSG) stated that he was stationed at McChord AFB 
(Washington) and flew transport combat missions to Vietnam 
from 1967 to 1974, and that in approximately October 1972 he 
was in Cam Ranh Bay and had personal contact with the 
Veteran.  He said that he remembered this because he and the 
Veteran were from the same town, "were best friends" and 
that they were still in close contact.  

The Board finds that the buddy statement does not include any 
detailed information which would overcome the absence of any 
official service documentation that the Veteran was in the 
Republic of Vietnam and is therefore, unpersuasive.  Although 
the MSG suggested that he and the Veteran had a longtime 
friendship that pre-dated service, the Veteran's testimony 
was to the effect that he "made friends" with the MSG when 
he was overseas.  The Veteran did not elaborate as to exactly 
when or how their friendship began, but it is evident from 
his testimony that they did not know each other prior to 
service.  Further, the MSG's assertion that he had "personal 
contact" with the Veteran in the Republic of Vietnam is not 
the kind of corroboration that one would expect from a "best 
friend."  

Given the lack of any official documentation of service in 
the Republic of Vietnam and the Veteran's inconsistent 
testimony regarding the circumstances of his alleged 
visitation to the Republic of Vietnam, the Board finds that 
he is not a reliable or credible historian and that his 
allegations of having been in the Republic of Vietnam is not 
believable.  

Concerning the claim of service connection by way of 
presumption of exposure to herbicides, as noted above, the 
presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 are 
specifically limited to those individuals who were actually 
physically present in the boundaries of the Republic of 
Vietnam at some point during service.  The record does not 
demonstrate that the Veteran physically visited or had duty 
in the Republic of Vietnam.  Because the Veteran does not 
meet the criteria of having "service in the Republic of 
Vietnam" for purposes of 38 C.F.R. § 3.307(a)(6)(iii), his 
service connection claim must fail on the basis of the 
presumptive regulations.  

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit has determined that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a Veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'd Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 
10 Vet. App. 155, 160-61 (1997).  

In this regard, the Board notes that the Veteran's service 
treatment records, including his separation examination in 
March 1977, were negative for any findings or diagnosis 
referable to diabetes mellitus.  Likewise, there are no 
indications of any symptoms or manifestations of a diabetes 
mellitus within the first year following his separation from 
service, nor does the Veteran so contend.  The evidentiary 
record does not indicate the specific date of onset of the 
Veteran's diabetes, although he testified that it was first 
diagnosed in mid-1980's to early 1990's.  One private medical 
report dated in April 1998 showed a history of non-insulin 
dependent diabetes mellitus.  In any event, the evidence does 
not show diabetes mellitus manifest to a compensable degree 
within one year of discharge from service or until some 
twenty years after service separation.  Thus, there is no 
basis to grant service connection based on the one year 
presumption of service incurrence under the provisions of 38 
C.F.R. §§ 3.307, 3.309.  

The Board has considered the Veteran's testimony that he 
believed that his diabetes mellitus is a result of exposure 
to Agent Orange in service.  However, as a layperson, his is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  See Jandreau, supra; Buchanan, supra; Charles, 
supra; Espiritu, supra; see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (lay testimony is not competent to 
establish, and therefore not probative of, a medical nexus).  
Where a determinative issue involves medical causation or 
etiology, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  While the Veteran believes that his diabetes 
mellitus is related to service, he has not presented any 
competent evidence to support that assertion.  

As there is no credible medical evidence of record suggesting 
a connection between any claimed in-service exposure to 
herbicides and the Veteran's diabetes, and no evidence of any 
manifestations or symptoms attributable to diabetes during 
service or until many years after his discharge from service, 
the Board finds no basis to grant service connection.  
Accordingly, the appeal is denied.  

Conclusion

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues.  Therefore, that doctrine 
is not for application in this case because the preponderance 
of the evidence is against the Veteran's claims.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a back disability is denied.  

Service connection for a right hip disability is denied.  

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  


REMAND

Concerning the claim for a compensable evaluation for 
hemorrhoids, the Veteran testified that his hemorrhoids had 
worsened significantly since he was last examined by VA in 
January 2007.  Therefore, the Board finds that a remand is 
required to provide the Veteran with a new VA examination.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.326 
(2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate); Green v. Derwinski, 
1 Vet. App. 121 (1991) (holding that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the 
records of prior examinations and treatment).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should take appropriate 
steps to contact the Veteran and obtain 
the names and addresses of all medical 
care providers who treated him for 
hemorrhoids since May 2008.  After 
securing the necessary releases, the 
AMC/RO should attempt to obtain copies of 
all medical records from the identified 
treatment sources and associate them with 
the claims folders.  

2.  The AMC/RO should provide the Veteran 
with a VA examination to determine the 
current severity of his hemorrhoids.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review.  In accordance with the AMIE 
worksheet for rating hemorrhoids, the 
examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his hemorrhoids.  In addition 
to any other information provided 
pursuant to the AMIE worksheet, the 
examiner should provide an opinion as to 
whether the Veteran's hemorrhoids are 
mild or moderate; large or thrombotic, 
irreducible, with excessive redundant 
tissue, evidencing frequent recurrences; 
or manifested by persistent bleeding and 
with secondary anemia, or with fissures.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  

3.  The AMC/RO must give the Veteran 
adequate notice of the date and place of 
any requested examination.  A copy of all 
notifications should be associated with 
the claims folder, if possible.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.  

4.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

5.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


